Citation Nr: 0737146	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-40 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to nonservice-connected pension.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from January 1973 
to January 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of entitlement to service connection for hepatitis 
C is addressed in the remand portion of the decision below 
and is remanded to the RO via the Appeals Management Center, 
in Washington, DC.


FINDING OF FACT

In May 2007, prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeal as to the issue of 
entitlement to nonservice-connected pension.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to a nonservice-
connected pension have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 7105.  A substantive appeal may be 
withdrawn in record at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(b).  
Withdrawal may be made by the veteran or his authorized 
representative.  38 C.F.R. § 20.204(a).

By a March 2005 rating decision, the RO denied entitlement to 
nonservice-connected pension.  In September 2005, the veteran 
filed a notice of disagreement.  In November 2005, the RO 
issued a statement of the case.  In February 2004, the 
veteran perfected the appeal.  38 C.F.R. § 20.202.  In May 
2007, the veteran, in writing, withdrew the appeal as to that 
issue.  38 C.F.R. § 20.204(b)(1).  As a result, no allegation 
of error of fact or law remains before the Board for 
consideration with regard to this issue.  38 C.F.R. § 
20.204(c).  Accordingly, the Board does not have jurisdiction 
to review the appeal as to the issue of entitlement to 
nonservice-connected pension.


ORDER

The claim of entitlement to nonservice-connected pension is 
dismissed.  


REMAND

The Board finds that remand is required regarding the claim 
for entitlement to service connection for hepatitis C because 
the examination of record is insufficient upon which to base 
an appellate decision.  Littke v. Derwinski, 1 Vet. App. 90, 
93 (1990) (noting that remand may be required if record 
before the Board contains insufficient medical information).

May 1974 service medical records assessed an upper 
respiratory infection and possible or rule out hepatitis.  A 
July 2005 VA liver examination was conducted upon a review of 
the claims file.  The veteran reported that in 1975 he was 
put on bedrest and confined to his barracks for 1 to 2 weeks 
due to hepatitis.  The veteran reported that his liver 
enzymes were elevated, and that a few months prior to 
becoming sick, he used IV heroin one time.  The examiner 
opined that the risk factor of IV heroin was the most likely 
cause of his hepatitis C, but then opined that it was at 
least as likely as not that the veteran's current hepatitis C 
was related to his symptoms during service.  It isn't clear 
whether the VA examiner opined that the veteran's current 
hepatitis C was related to heroin use during service or the 
symptoms experienced by the veteran in 1974.  Accordingly, 
remand is required for a clarifying opinion.

Accordingly, the case is remanded for the following action:

1.  The RO must request an opinion from 
the same VA examiner who conducted the 
July 2005 examination, regarding whether 
the veteran's currently diagnosed 
hepatitis C is related to active military 
service or to the veteran's reported drug 
use.  The examiner must provide supporting 
rationale.  If the examiner determines 
that a new examination is required, one 
must be conducted.  If the same examiner 
is not available, the RO must afford the 
veteran a new comprehensive examination to 
determine the nature and etiology of the 
veteran's hepatitis C.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether the veteran's hepatitis C is 
related to active military service or 
related to the veteran's reported drug 
use.  A complete rationale for any opinion 
expressed must be included in the 
examination report.  If the examiner finds 
that the veteran's hepatitis C is more 
likely than not due to his reported drug 
use, a supporting opinion must be 
provided.  The report prepared must be 
typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


